Citation Nr: 1013096	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1966 to April 1973, including service in the 
Republic of Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

No nexus between the Veteran's active duty and his 
currently-shown PTSD has been demonstrated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a March 
2006 letter.  In addition, following the letter, the May 
2007 statement of the case and November 2007 supplemental 
statement of the case were issued, each of which provided 
the Veteran an additional 60 days to submit more evidence.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying 
the Veteran's service connection claim.  As such, no rating 
or effective date will be assigned. 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard the Board notes that the Veteran's Army 
service treatment records are not contained in the claims 
file (only treatment records from his subsequent service in 
the Air Force Reserves are of record).  In August 2007, VA 
issued a "Formal Finding on the Unavailability of Service 
Medical Records."  In a letter issued that same month, the 
Veteran was advised of this fact, and was asked to provide 
any service treatment records in his possession.  In an 
August 2007 response, the Veteran indicated he did not have 
copies of his service treatment records.  Thus, the Board 
finds that further attempts to obtain these records would be 
futile.  38 C.F.R. 3.159 (c)(2).  

Additionally, the Board observes that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  No records from the SSA are currently contained 
in the claims file.  However, at a September 2007 Decision 
Review Officer Hearing, the Veteran testified that his SSA 
benefits were in connection with physical disabilities and 
did not pertain to his PTSD (T-8).  Thus, the Board finds 
that the SSA records are not necessary to a decision on the 
claim before VA

The Board also notes that in March 2006, the RO sent the 
Veteran a PTSD questionnaire to complete and return, which 
it appears he did not.  Subsequently, in May 2007, the RO 
issued a Formal finding of the lack of information to verify 
stressors in connection with the Veteran's PTSD claim.  The 
Veteran is responsible for providing pertinent evidence in 
his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the Court held that VA's duty to assist is not a one-way 
street and that, if a Veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to 
respond to VA notices.  A remand to accord the Veteran 
another opportunity to provide the names, dates, and 
locations in connection with his claimed in-service 
stressors is not necessary.

The Board acknowledges that the Veteran has not been 
accorded a VA examination pertinent to the claim on appeal.  
However, as will be discussed in the following decision, the 
Veteran's claimed stressors have not been corroborated.  
Thus, a remand to accord the Veteran an opportunity to 
undergo VA examination that specifically addresses whether 
the Veteran's current symptomatology is related to any 
reported in-service stressor is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Standard of Review 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also, Cohen v. Brown, 10 Vet. App. 
128 (1997).

Section 3.304(f) provides that if the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case- by-case basis.  See VAOPGCPREC 12-99 (October 18, 
1999).

The Veteran has been diagnosed with PTSD, which he 
attributes to stressful events during service in Vietnam.  
His reported stressors include learning that a friend and 
fellow servicemember had been killed; witnessing another 
fellow servicemember's fingers get blown off; having to pick 
up the remains of fallen Viet Cong; and being attacked while 
in a bunker.  He has also reported that he was told he shot 
a pregnant woman, but he does not remember the incident.

Service records show that the Veteran's military 
occupational specialty during his time in Vietnam was a 
combat demolition specialist, and that he was assigned to 
Company A of the 39th Engineer Battalion.  These records do 
not show that he engaged in combat or that he was awarded 
any decoration, medal, or badge indicative of involvement in 
combat.  As such, the Board concludes the Veteran did not 
engage in combat, and the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors.  His testimony must be corroborated by credible 
supporting evidence.  Cohen, supra.  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).

In the instant case, the Veteran's reported stressor of 
shooting a pregnant woman is too vague and not capable of 
verification.  Additionally, without names, dates, or 
locations, it is impossible to verify the Veteran's reports 
of the death of a friend, witnessing a fellow 
servicemember's fingers get blown off, being attacked while 
in a landing zone bunker, and having to pick up the remains 
of fallen Viet Cong.  In this regard, the Board notes that a 
May 2007 Formal Finding of the lack of information required 
to verify the Veteran's stressors, indicates that his "201 
file does not show that he worked graves registration."  
Additionally, at his December 2009 Travel Board hearing, the 
Veteran testified that he could not recall the name of the 
friend he claimed had been killed, only that the friend was 
from Florida (T-13).  With regard to the reported bunker 
attack, the Veteran was able to recall only that the 
incident occurred sometime after June 1969 (T-21).
The Board acknowledges the Veteran's belief that his PTSD is 
causally related to his active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186(1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, since the record lacks credible supporting 
evidence that the claimed in-service stressors actually 
occurred, the preponderance of the evidence is against a 
finding that the Veteran's PTSD is causally related to 
service.  The benefit of the doubt rule is not applicable, 
and the appeal is denied.

The Board is cognizant of the holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record).  Here, the record also reflects a diagnosis of 
generalized anxiety disorder.  However, the RO denied 
service connection for this condition in a January 2007 
rating decision.  

ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


